EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Rhiannon Inez D’Agostin (Reg # 72,474) on 8/12/21.
The application has been amended as follows: 
In claim 87, please delete the term “claim 82” and replace it with the term ---claim 30---.















REASONS FOR ALLOWANCE
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/27/21 has been entered.
Applicant’s amendments, arguments and unexpected results have overcome the claims rejections of the office action mailed 11/30/20.
The following is an examiner’s statement of reasons for allowance:  The examiner has found claims 30-33, 83-95 to be unobvious over the prior art of record and therefore to be allowable over the prior art of record.  The method of Applicant’s claimed invention is different from the method of the prior art documents and these differences are not suggested in the prior art, nor are obvious over the prior art. Specifically, Applicant’s claimed invention is drawn to a method for the site-specific delivery of a cannabinoid drug to a subject in need thereof, comprising the step of administering a cannabinoid glycoside prodrug compound to a subject in need thereof, wherein the cannabinoid glycoside prodrug compound has a given formula (I), or a pharmaceutically compatible salt or derivative thereof, wherein upon reaching the specific site of delivery, the cannabinoid glycoside prodrug or pharmaceutically compatible salt or derivative thereof, is converted to the active cannabinoid drug. This claimed method is not taught, not suggested nor is obvious over the prior art. For example, the prior art does not disclose or 
having single sugar (i.e.; monosaccharide) attachments to the aglycone portion of the cannabinoids, not cannabinoids having secondary or greater glycosylation (i.e.; disaccharide or oligosaccharides). As example, Tanaka et al. disclose CBD-diglucoside that contains two individual glucose moieties at different points on the core compound, which is different from the structure of the presently claimed cannabinoid glycoside prodrugs that in which the cannabinoid glycoside prodrugs have secondary or greater glycosylation. Furthermore, as pointed out by Applicant, it was unexpectedly discovered by the Applicant that secondary or greater
glycosylation to cannabinoid monoglycosides increases aqueous solubility. See, e.g., pending application at para. [0140] and Example 8. While Tanaka et al. and Radominska-Pandya (the closest prior art documents) hypothesize that glycosylation may improve the aqueous solubility of cannabinoids, neither reference suggested or taught that significant improvement of solubility could be achieved by further secondary and tertiary glycosylation to the cannabinoid monoglycosides. Tanaka et al. suggests that a single glycosylation event would be sufficient to improve aqueous solubility, but THC-monoside still prefers organic solvent by a margin of 1,000,000 to 1. For example, the 5.7 ClogP value for VB302 (a cannabinoid monoglycoside) indicates a nearly 6 log order preference for solvent over water. See Example 8, Table A of pending application. In comparison, VB304 (Applicant’s cannabinoid diglycoside) has a 4.7 ClogP value and VB104 (Applicant’s cannabinoid diglycoside) has a 4.3 ClogP value, indicating 
Furthermore, there is no suggestion or motivation in the prior art references, to modify the references or combine the teachings of the references to arrive at applicant’s claimed method.  Moreover, the method of the instant invention is not taught or suggested in the prior art and is unobvious over the prior art.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MICHAEL C HENRY/Examiner, Art Unit 1623